1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SAM DRAKE,                                       )   Case No.: 1:17-cv-01500-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER REGARDING DEFENDANTS’
13          v.                                        )   REQUEST FOR CLARIFICATION OF THE
                                                          COURT’S AUGUST 12, 2019 ORDER
14                                                    )
     SCOTT KERNAN, et al.,
                                                      )   [ECF No. 77]
15                  Defendants.                       )
                                                      )
16                                                    )

17          Plaintiff Sam Drake is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Defendants’ request for clarification of the Court’s August 12,

20   2019 order vacating all deadlines.

21          On December 27, 2018, the Court issued an order that, in relevant part, set a March 27, 2019

22   deadline for filing an exhaustion-related motion for summary judgment. (ECF No. 46.)

23          On July 25, 2019, the Court granted Defendants’ motion to modify the scheduling order, and

24   extended the deadline to file an exhaustion-related motion to October 24, 2019. (ECF No. 64.)

25          Then, on August 12, 2019, the Court granted Defendants’ motion to compel exhausted-based

26   discovery, and vacated all deadlines to be reset after Plaintiff regained access to his property and
27   responded to outstanding discovery requests. (ECF No. 66.) However, in this order the Court

28   inadvertently referenced the December 27, 2018 scheduling order instead of the July 25, 2019 order.

                                                          1
1    Defendants are hereby advised that all deadlines set forth in the Court’s July 25, 2019 order have been

2    vacated to be reset at a future date.

3
4    IT IS SO ORDERED.

5    Dated:    October 25, 2019
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
